Reasons for allowance
          Claims 1 and 3 – 20 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Milanovic (U.S. Pub No. 2012/0168605 ).  Milanovic directed toward an optical tracking system can include at least one scanning detector having a scanning mirror and one or more fixed photo-detectors located near the scanning mirror. The scanning mirror can be configured to deflect a light beam from a source towards a retroreflective target and the photodetectors are configured to collect a portion of the light beam that is retroreflected from the target. A scanning optical detector apparatus may optionally comprise a substrate, a scanning mirror having at least one portion monolithically integrated into the substrate, and one or more photodetectors monolithically incorporated into the substrate.  Milanovic alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1 and 3 – 20 are found allowable.  Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 01/15/2021, and the " Applicant summary of interview with examiner” filed 04/15/2021 with the examiner amended of claims are persuasive, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).




EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Gregory J Gorrie, during a telephony interview on April 15, 2021, gave the Examiner an authorization to cancel claim 2 and amend claims 1 and 6 as follows:


IN THE CLAIMS
1. (Currently Amended) A multiple target tracker and laser beam steerer, comprising: a video camera configured to acquire video images of a scene within a field-of-view (FOV) within a frame time; a video tracker configured to process the video images within at least a cue-box within the FOV and output a list of multiple tracked targets and corresponding angles-to-targets within the frame time; a laser configured to transmit a pulsed laser spot-beam comprising defined patterns of pulses to form designation codes; a solid-state laser beam steering apparatus comprising a Micro-Electro-Mechanical System (MEMS) micro-mirror array and wherein the MEMS micro-mirror array is capable of steering the spot-beam over a steering range of at least 35°×8° at a steering rate of at least 1 degree per microsecond.

Claim 2(canceled).

6. (Currently Amended) A multiple target tracker and laser beam steerer, comprising: a video camera configured to acquire video images of a scene within a field-of-view (FOV) within a frame time; a video tracker configured to process the video images within at least a cue-box within the FOV and output a list of multiple tracked targets and corresponding angles-to-targets within the frame time; a laser configured to transmit a pulsed laser spot-beam comprising defined patterns of pulses to form designation codes; a solid-state laser beam steering apparatus comprising a Micro-Electro-Mechanical System (MEMS) micro-mirror array responsive to command signals to steer the laser spot-beam over at least the entire cue-box; and one or more processors configured to process the list of tracked targets and corresponding angles-to-targets and generate command signals for the MEMS micro-mirror array to steer the laser spot-beam to corresponding angles-to-targets to illuminate multiple discrete tracked targets per frame one tracked target at a time, wherein each of the multiple tracked targets is illuminated with at least one pulse per frame and with a different one of the defined patterns of pulses to distinguish reflections from the multiple tracked targets, and wherein the one or more processors are configured to prioritize tracked targets and to generate the command signals to steer the laser spot-beam to vary the revisit rate for a tracked target to every Nth frame or a dwell time to illuminate the tracked target with the frame based on its priority.




	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MD N HAQUE/Primary Examiner, Art Unit 2487